Exhibit 10.1
FOURTH AMENDMENT
TO SECOND AMENDED AND RESTATED
CREDIT AGREEMENT AND WAIVER OF DEFAULT
          This Fourth Amendment to Second Amended and Restated Credit Agreement
and Waiver of Default (this “Amendment”), dated as of June 27, 2008, is made by
and among infoGROUP INC., a Delaware corporation, formerly known as infoUSA (the
“Borrower”), the financial institutions a party hereto in the capacity of a
Lender (as defined in the Credit Agreement defined below), LASALLE BANK NATIONAL
ASSOCIATION and CITIBANK, N.A., formerly known as CITIBANK, F.S.B., as
syndication agents (in such capacity, the “Syndication Agents”), BANK OF
AMERICA, N.A., as documentation agent (in such capacity, the “Documentation
Agent”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as sole lead arranger, sole
book runner and administrative agent (in such capacity, the “Administrative
Agent”).
Recitals
          The Borrower, the Administrative Agent, the Syndication Agents, the
Documentation Agent and certain financial institutions (including those a party
hereto) are parties to that certain Second Amended and Restated Credit Agreement
dated as of February 14, 2006, as amended by that certain First Amendment to
Second Amended and Restated Credit Agreement dated as of March 16, 2007, that
certain Second Amendment to Second Amended and Restated Credit Agreement dated
as of May 16, 2007, and that certain Third Amendment to Second Amended and
Restated Credit Agreement dated as of March 26, 2008 (as so amended and together
with all further amendments, supplements, modifications and restatements from
time to time thereof the “Credit Agreement”). Capitalized terms used in these
Recitals shall have the meanings given in the Credit Agreement.
          The Borrower has requested that the Administrative Agent, the
Syndication Agents, the Documentation Agent and the Lenders amend the Credit
Agreement and waive certain Events of Default thereunder. The Administrative
Agent, the Syndication Agents, the Documentation Agent and the Lenders are
willing to grant the Borrower’s requests on the terms and conditions set forth
herein.
          ACCORDINGLY, in consideration of the premises and of the mutual
covenants and agreements herein contained, it is agreed as follows:
          1. Definitions. All terms defined in the Credit Agreement that are not
otherwise defined herein shall have the meanings given them in the Credit
Agreement.
          2. Amendments.
     (a) Section 9.1(b) of the Credit Agreement is amended by amending the
phrase, “Within 90 days after the close of the quarterly accounting period
ending March 31, 2008, and within 45 days after the close of each other of the
first three quarterly accounting periods in each fiscal year of the Borrower,”
to read as follows:

 



--------------------------------------------------------------------------------



 



Promptly, and in any event no later than: (A) August 15, 2008 for the quarterly
accounting period ending March 31, 2008; (B) August 29, 2008 for the quarterly
accounting period ending June 30, 2008; and (C) 45 days after the close of each
other of the first three quarterly accounting periods in each fiscal year of the
Borrower,
     (b) Section 9.1(c) of the Credit Agreement is amended by amending the
phrase, “Within 180 days after the close of the Borrower’s fiscal year ending
December 31, 2007, and within 90 days after the close of each other fiscal year
of the Borrower,” to read as follows:
Promptly, and in any event no later than: (A) August 15, 2008 for the Borrower’s
fiscal year ending December 31, 2007; and (B) 90 days after the close of each
other fiscal year of the Borrower,
     (c) The name, “infoUSA Inc.”, in the notice address by the Borrower’s
signature line in the Credit Agreement is hereby deleted, and the name,
“infoGROUP Inc.”, is substituted therefor.
     (d) The phrase, “infoUSA Inc., a Delaware corporation”, is hereby deleted
in each instance in the Exhibits to the Credit Agreement, and the phrase,
“infoGROUP Inc., a Delaware corporation formerly known as infoUSA Inc.”, is in
each instance substituted therefor; and each other instance of the name,
“infoUSA Inc.”, in the Exhibits is hereby deleted, and the name, “infoGROUP
Inc.”, is in each instance substituted therefor.
          3. Delivery of Preliminary Financial Statements and Officer’s
Certificates; Margin Adjustments.
     (a) Definitions. As used in this Section 3, the following terms have the
meanings set forth below:
     “Preliminary 2007 Statements” means (i) unaudited interim consolidated
financial statements of the Companies as of and for the fiscal quarter ending
December 31, 2007 (including year-to-date statements), including all information
that would be required under clause (i) of Section 9.1(b) of the Credit
Agreement if such quarter were one of the first three quarters of the Borrower’s
fiscal year, and (ii) a certificate conforming to the requirements of Section
9.1(f) of the Credit Agreement with respect to such financial statements.
     “Audited 2007 Statements” means the items required under Section 9.1(c) of
the Credit Agreement with respect to the Borrower’s fiscal year ending
December 31, 2007, including the certificate required under Section 9.1(f) of
the Credit Agreement with respect thereto.
     “Preliminary 3/31/08 Statements” means the items required under
Section 9.1(b) of the Credit Agreement with respect to the Borrower’s fiscal
quarter ending March 31, 2008, including the certificate required under Section
9.1(f) of
infoGroup Fourth Amendment to Second
Amended and Restated Credit Agreement and
Waiver of Default

- 2 -



--------------------------------------------------------------------------------



 



the Credit Agreement with respect thereto, but in each case prepared prior to
delivery of the Audited 2007 Statements and subject to adjustment in the Final
3/31/08 Statements.
     “Final 3/31/08 Statements” means the items required under Section 9.1(b) of
the Credit Agreement with respect to the Borrower’s fiscal quarter ending
March 31, 2008, including the certificate required under Section 9.1(f) of the
Credit Agreement with respect thereto.
     “Preliminary 6/30/08 Statements” means the items required under
Section 9.1(b) of the Credit Agreement with respect to the Borrower’s fiscal
quarter ending June 30, 2008, including the certificate required under Section
9.1(f) of the Credit Agreement with respect thereto, but in each case prepared
prior to delivery of the Audited 2007 Statements and subject to adjustment in
the Final 6/30/08 Statements.
     “Final 6/30/08 Statements” means the items required under Section 9.1(b) of
the Credit Agreement with respect to the Borrower’s fiscal quarter ending
June 30, 2008, including the certificate required under Section 9.1(f) of the
Credit Agreement with respect thereto.
     (b) Delivery of Preliminary 6/30/08 Statements. On or before August 14,
2008, the Borrower shall deliver its Preliminary 6/30/08 Statements to the
Administrative Agent. Notwithstanding the other terms of the Credit Agreement,
the Applicable Margin shall be adjusted (as appropriate) concurrent with the
delivery of the Preliminary 6/30/08 Statements as if they were the Final 6/30/08
Statements.
     (c) Retroactive Adjustments. If, upon receipt of the Audited 2007
Statements, the Final 3/31/08 Statements or the Final 6/30/08 Statements (the
“Final Statements”), the Consolidated Total Leverage Ratio is determined to have
been higher as of December 31, 2007, March 31, 2008 or June 30, 2008 than
disclosed by the Preliminary 2007 Statements, Preliminary 3/31/08 Statements or
Preliminary 6/30/08 Statements (the “Preliminary Statements”), as the case may
be, such that any Applicable Margin should have been higher than that determined
using the Preliminary Statements and the Borrower is thus determined to have
underpaid interest and Commitment Fees during any period following delivery of
any Preliminary Statements, the Borrower shall pay such deficiency on demand.
However, in no event shall the Borrower be entitled to a refund, credit or
reduction of interest paid or accrued during such period if the Consolidated
Total Leverage Ratio is determined to have been lower as of December 31, 2007,
March 31, 2008 or June 30, 2008 than disclosed by the applicable Preliminary
Statements.
          4. Waivers.
     (a) Delayed SEC Filings. Effective December 24, 2007, the Borrower’s board
of directors formed a special litigation committee in response to the
consolidated complaint In re infoUSA, Inc. Shareholders Litigation, Consol.
Civil Action No. 1956-CC
infoGroup Fourth Amendment to Second
Amended and Restated Credit Agreement and
Waiver of Default

- 3 -



--------------------------------------------------------------------------------



 



(Del. Ch.), and a related informal investigation into the Borrower by the SEC.
The Borrower has indicated that, due to the ongoing investigation, it has failed
or will fail to timely file with the SEC (i) its annual report on Form 10-K for
the year ended December 31, 2007 (the “2007 10-K”), (ii) its quarterly report
on  Form 10-Q for the fiscal quarter ended March 31, 2008 (the “3/31/08 10-Q”)
and (iii) its quarterly report on  Form 10-Q for the fiscal quarter ended
June 30, 2008 (the “6/30/08 10-Q”). Failure to timely file those reports
constitutes a breach of Section 9.5 of the Credit Agreement and, in turn, a
Default under Section 11.1(c) of the Credit Agreement. The Lenders parties
hereto hereby waive any Default or Event of Default arising under
Section 11.1(c) directly on account of such failure, but only so long as (x) on
or before August 15, 2008, the Borrower files its 2007 10-K and its 3/31/08 10-Q
with the SEC, (y) on or before August 29, 2008, the Borrower files its 6/30/08
10-Q with the SEC, and (z) no adverse action is taken against the Borrower by
the SEC or otherwise on account of such delayed filing of the 2007 10-K, the
3/31/08 10-Q and the 6/30/08 10-Q.
     (b) Limited Scope. The waivers set forth in this Section 4 are effective
only as expressly set forth above, and do not constitute or imply any waiver
with respect to any breach of the Credit Agreement not specifically described
above (including but not limited to any other breach of Section 9.5 or 10.15),
whether or not similar to the breaches described above.
          5. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders as follows:
     (a) The Borrower has all requisite power and authority, corporate or
otherwise, to execute and deliver this Amendment, and to perform this Amendment
and the Credit Agreement as amended hereby. This Amendment has been duly and
validly executed and delivered to the Administrative Agent, the Syndication
Agents, the Documentation Agent and the Lenders by the Borrower, and this
Amendment, and the Credit Agreement as amended hereby, constitute the Borrower’s
legal, valid and binding obligations enforceable in accordance with their terms,
except to the extent that such enforcement may be limited by bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally or by general equitable principles.
     (b) The execution, delivery and performance by the Borrower of this
Amendment, and the performance of the Credit Agreement as amended hereby, have
been duly authorized by all necessary corporate action and do not and will not
(i) require any authorization, consent or approval by any governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) violate the Borrower’s articles of incorporation or bylaws or any
provision of any law, rule, regulation or order presently in effect having
applicability to the Borrower, or (iii) result in a breach of or constitute a
default under any indenture or agreement to which the Borrower is a party or by
which the Borrower is bound.
infoGroup Fourth Amendment to Second
Amended and Restated Credit Agreement and
Waiver of Default

- 4 -



--------------------------------------------------------------------------------



 



     (c) All of the representations and warranties contained in Article VIII of
the Credit Agreement, as amended hereby, are correct on and as of the date
hereof as though made on and as of such date.
     (d) Effective June 1, 2008, the Borrower’s wholly-owned Subsidiary,
infoGROUP Inc., a Delaware corporation, was merged into the Borrower. The
Borrower was the surviving corporation in such merger. Effective upon the
merger, the Borrower changed its name from “infoUSA Inc.” to “infoGROUP Inc.”
Such merger and name change have been fully consummated. The Borrower, as the
surviving corporation, has retained all of its rights, assets and obligations in
existence prior to such merger and name change, including but not limited to all
of its obligations under the Credit Agreement and the other Credit Documents.
          6. Amendment Fee. On the date hereof, the Borrower shall pay the
Administrative Agent, for the ratable benefit of each Lender that has executed
and delivered this Amendment prior to 12:00 noon (Pacific time) on June 17, 2008
(each, a “Consenting Lender”), a fully earned, non-refundable fee in an amount
equal to 0.25% of the sum of each Consenting Lender’s Revolving Facility Amount
and the outstanding principal balance of each Consenting Lender’s Term Loans.
          7. Conditions. This Amendment shall be effective only if the
Administrative Agent has received (or waived the receipt of) each of the
following, in form and substance satisfactory to the Administrative Agent, on or
before the date hereof (or such later date as the Administrative Agent may agree
to in writing):
     (a) this Amendment, duly executed by the Borrower and each of the Lenders
below;
     (b) the First Amendment to Amended and Restated Security Agreement fully
executed by the parties thereto;
     (c) the Acknowledgment and Agreement of Guarantors attached hereto, duly
executed by the Guarantors;
     (d) a certificate of an officer of the Borrower (i) certifying that the
execution, delivery and performance of this Amendment, and the performance of
the Credit Agreement as amended hereby, have been duly approved by all necessary
action of the board of directors of the Borrower, and attaching true and correct
copies of the applicable resolutions granting such approval, (ii) certifying
that attached to such certificate are true and correct copies of the articles of
incorporation and the bylaws of the Borrower, together with such copies, and
(iii) certifying the names of the officers of the Borrower that are authorized
to sign this Amendment, together with the true signatures of such officers; and
     (e) payment of the fee described in Section 6.
infoGroup Fourth Amendment to Second
Amended and Restated Credit Agreement and
Waiver of Default

- 5 -



--------------------------------------------------------------------------------



 



          8. References. All references in the Credit Agreement to “this
Agreement” shall be deemed to refer to the Credit Agreement as amended hereby;
and any and all references in the Security Documents to the Credit Agreement
shall be deemed to refer to the Credit Agreement as amended hereby.
          9. No Waiver. Except as expressly set forth in Section 4, the
execution of this Amendment and any documents related hereto shall not be deemed
to be a waiver of any Default or Event of Default under the Credit Agreement or
breach, default or event of default under any Security Document or other
document held by the Administrative Agent and the Lenders, whether or not known
to the Administrative Agent and the Lenders and whether or not existing on the
date of this Amendment.
          10. Release. The Borrower and each Guarantor by signing the
Acknowledgment and Agreement of Guarantors set forth below, each hereby
absolutely and unconditionally releases and forever discharges the
Administrative Agent and the Lenders, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Borrower or such Guarantor has
had, now has or has made claim to have against any such person for or by reason
of any act, omission, matter, cause or thing whatsoever arising from the
beginning of time to and including the date of this Amendment, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown.
          11. Miscellaneous. This Amendment and the Acknowledgment and Agreement
of Guarantors may be executed in any number of counterparts, each of which when
so executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument.
Signature pages follow
infoGroup Fourth Amendment to Second
Amended and Restated Credit Agreement and
Waiver of Default

- 6 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused their duly
authorized officers to execute and deliver this Amendment as of the date first
above written.

            infoGROUP INC.
      By:   /s/ Stormy L. Dean         Name:   Stormy Dean        Title:   Chief
Financial Officer     

(Signature Page to infoUSA Fourth Amendment
to Second Amended and Restated Credit Agreement and Waiver of Default)

 



--------------------------------------------------------------------------------



 



            WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent
and a Lender
      By:   /s/ Joseph G. Colianni         Name:   Joseph G. Colianni       
Title:   Senior Vice President     

(Signature Page to infoUSA Fourth Amendment
to Second Amended and Restated Credit Agreement and Waiver of Default)

 



--------------------------------------------------------------------------------



 



            LASALLE BANK NATIONAL ASSOCIATION,
as Co-Syndication Agent and a Lender
      By:   /s/ Steven K. Kessler        Name:   Steven K. Kessler       
Title:   Senior Vice President     

(Signature Page to infoUSA Fourth Amendment
to Second Amended and Restated Credit Agreement and Waiver of Default)

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A., as
Co-Syndication Agent, Documentation
Agent and a Lender
      By:   /s/ Steven K. Kessler         Name:   Steven K. Kessler       
Title:   Senior Vice President     

(Signature Page to infoUSA Fourth Amendment
to Second Amended and Restated Credit Agreement and Waiver of Default

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A., as Co-Syndication Agent and a Lender
      By:   /s/ Scott Miller         Name:   Scott Miller        Title:   Vice
President     

(Signature Page to infoUSA Fourth Amendment
to Second Amended and Restated Credit Agreement and Waiver of Default)

 



--------------------------------------------------------------------------------



 



            FIRST BANK
      By:   /s/ Keith M. Schmelder         Name:   Keith M. Schmelder       
Title:   Senior Vice President     

(Signature Page to infoUSA Fourth Amendment
to Second Amended and Restated Credit Agreement and Waiver of Default)

 



--------------------------------------------------------------------------------



 



            UNION BANK OF CALIFORNIA, N.A.
      By:   /s/ Sarah Daniel         Name:   Sarah Daniel        Title:   Vice
President     

(Signature Page to infoUSA Fourth Amendment
to Second Amended and Restated Credit Agreement and Waiver of Default)

 



--------------------------------------------------------------------------------



 



            FIRST NATIONAL BANK OF OMAHA
      By:   /s/ Donald L. Erikson         Name:   Donald L. Erikson       
Title:   Vice President     

(Signature Page to infoUSA Fourth Amendment
to Second Amended and Restated Credit Agreement and Waiver of Default)

 



--------------------------------------------------------------------------------



 



            U.S. BANK, NATIONAL ASSOCIATION
      By:   /s/ Joseph T. Sullivan, III         Name:   Joseph T. Sullivan, III 
      Title:   Vice President     

(Signature Page to infoUSA Fourth Amendment
to Second Amended and Restated Credit Agreement and Waiver of Default)

 



--------------------------------------------------------------------------------



 



            COMMERCE BANK, N.A.
      By:   /s/ Wayne C. Lewis         Name:   Wayne C. Lewis        Title:  
Vice President     

(Signature Page to infoUSA Fourth Amendment
to Second Amended and Restated Credit Agreement and Waiver of Default)

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY
      By:   /s/ William R. Kopp         Name:   William R. Kopp        Title:  
Vice President     

(Signature Page to infoUSA Fourth Amendment
to Second Amended and Restated Credit Agreement and Waiver of Default)

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
dated as of June 27, 2008
     Each of the undersigned, a guarantor of the indebtedness of infoGROUP INC.,
a Delaware corporation formerly known as infoUSA Inc. (the “Borrower”), to the
financial institutions from time to time a party in the capacity of a lender (in
such capacity, the “Lenders” and each a “Lender”) to that certain Second Amended
and Restated Credit Agreement, dated as of February 14, 2006, as amended by that
certain First Amendment to Second Amended and Restated Credit Agreement dated as
of March 16, 2007, that certain Second Amendment to Second Amended and Restated
Credit Agreement dated as of May 16, 2007 and that certain Third Amendment to
Second Amended and Restated Credit Agreement and Waiver of Defaults dated as of
March 26, 2008 (as so amended, the “Credit Agreement”), by and among the
Borrower, LASALLE BANK NATIONAL ASSOCIATION and CITIBANK, F.S.B., as syndication
agents (in such capacity, the “Syndication Agents”), BANK OF AMERICA, N.A., as
documentation agent (in such capacity, the “Documentation Agent”), and WELLS
FARGO BANK, NATIONAL ASSOCIATION, as sole lead arranger, sole book runner and
administrative agent (in such capacity, the “Administrative Agent”), pursuant to
an Amended and Restated Subsidiaries Guaranty dated as of February 14, 2006 (as
so amended, the “Guaranty”), hereby (i) acknowledges receipt of that certain
Fourth Amendment to Second Amended and Restated Credit Agreement and Waiver of
Default (the “Fourth Amendment”) dated as of the date hereof among the Borrower,
various financial institutions, the Syndication Agents, the Documentation Agent
and the Administrative Agent; (ii) consents to the terms (including without
limitation the release set forth in Section 10 of the Fourth Amendment) and
execution thereof; (iii) reaffirms its obligations to the Administrative Agent
pursuant to the terms of the Guaranty and acknowledges that all indebtedness
arising under the Credit Agreement, as amended by the Fourth Amendment, whether
evidenced by the Notes (as defined therein) or otherwise, shall constitute
Guaranteed Obligations guarantied by the Guaranty, and that all such
indebtedness and all obligations of the undersigned under the Guaranty,
including but not limited to those obligations relating to the indebtedness
arising under the Credit Agreement, as amended, shall constitute Obligations
secured by the Amended And Restated Security Agreement dated as of February 14,
2006, by the Borrower and each of the undersigned in favor of the Administrative
Agent as collateral agent; and (iv) acknowledge that the Lenders, the
Syndication Agents, the Documentation Agent and the Administrative Agent may
amend, restate, extend, renew or otherwise modify the Credit Agreement and any
indebtedness or agreement of the Borrower, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of any of the undersigned and without impairing the liability of any of
the undersigned under the Guaranty for all of the Borrower’s present and future
indebtedness to the Lenders and the Administrative Agent.
Signature page follows
(Acknowledgement to infoUSA Fourth Amendment
to Second Amended and Restated Credit Agreement and Waiver of Default)

 



--------------------------------------------------------------------------------



 



ADVANCED ANALYTICS, INC.,
ATLANTIC RESEARCH & CONSULTING, INC.,
CITY DIRECTORIES, INC.,
DIRECT MEDIA, INC.,
DIRECT MEDIA HOLDINGS, INC.,
DIRECT MEDIA, LLC.,
DIRECT MEDIA DATA SERVICES, LLC,
DONNELLEY MARKETING, INC.,
EDITH ROMAN HOLDINGS, INC.,
EXPRESS COPY, INC.,
GUIDELINE, INC.,
GUIDELINE CHICAGO, INC.,
GUIDELINE CONSULTING CORP.,
GUIDELINE RESEARCH CORP.,
HILL-DONNELLY CORPORATION,
INFOUSA MARKETING, INC.,
MACRO INTERNATIONAL INC.,
MILLARD GROUP, INC.,
ONESOURCE INFORMATION SERVICES, INC.,
OPINION RESEARCH CORPORATION,
OPINION RESEARCH NORTHWEST, INC.,
ORC TELECOMMUNICATIONS, LTD.,
SALESGENIE.COM, INC.,
SIGNIA PARTNERS, INCORPORATED
STOREFRONT IMAGES USA, INC.,
TGMVC CORPORATION,
TABLINE DATA SERVICES, INC.,
TTECH ACQUISITION CORP. (D/B/A TELTECH),
WASHINGTON RESEARCHERS, LTD.,
WALTER KARL, INC., and
YESMAIL, INC.
each as a Guarantor

         
By:
  /s/ Stormy L. Dean
 
Name: Stormy L. Dean    
 
  Title: Chief Financial Officer    

(Acknowledgement to infoUSA Fourth Amendment
to Second Amended and Restated Credit Agreement and Waiver of Default)

 